In a matrimonial action in which the parties were divorced by judgment dated January 29, 2002, the plaintiff former husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Kings County (Ambrosio, J.), dated October 17, 2002, which, inter alia, granted that branch of the motion of the defendant wife which was to direct him to execute all documents necessary to transfer his interest in the Brooklyn cooperative apartment to her.
Ordered that the order is modified by deleting the provision thereof granting that branch of the motion which was to direct the appellant to execute all documents necessary to transfer his interest in the parties’ Brooklyn cooperative apartment and substituting therefor a provision denying that branch of the motion as academic; as so modified, the order is affirmed, with costs to the defendant.
In light of our determination in the related appeal, inter alia, remitting the matter to the Supreme Court, Kings County, for a new valuation of the parties’ Brooklyn cooperative apartment (see Bartek v Draper, 309 AD2d 825 [2003] [decided herewith]), that branch of the defendant’s motion which was to direct the plaintiff to sign all necessary documents to transfer his interest in that apartment has been rendered academic.
The plaintiff’s remaining contentions either are academic or need not be reached in light of this determination. Florio, J.P., Friedmann, Townes and Mastro, JJ., concur.